Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in: Description Registration Statement Number Form S-8 Lowe’s 401(k) Plan 33-29772 Lowe’s Companies, Inc. 1994 Incentive Plan 33-54499 Lowe’s Companies, Inc. 1997 Incentive Plan 333-34631 Lowe’s Companies, Inc. Directors’ Stock Option Plan 333-89471 Lowe’s Companies Benefit Restoration Plan 333-97811 Lowe’s Companies Cash Deferral Plan 333-114435 Lowe’s Companies, Inc. 2006 Long-Term Incentive Plan 333-138031 Lowe’s Companies Employee Stock Purchase Plan – Stock Options For Everyone 333-143266 Lowe’s Companies Employee Stock Purchase Plan – Stock Options For Everyone 333-181950 of our report dated August 24, 2012, relating to the financial statements of Lowe’s Companies Employee Stock Purchase Plan – Stock Options for Everyone appearing in this Annual Report on Form 11-K of Lowe’s Companies Employee Stock Purchase Plan – Stock Options for Everyone for the year ended May 31, 2012. /s/ DELOITTE & TOUCHE LLP Charlotte, North Carolina August 24, 2012
